UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6062


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

EUGENE LAMONT FRIEND,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:99-cr-00201-REP-1; 3:13-cv-00686-REP)


Submitted:   June 16, 2014                   Decided:    June 26, 2014


Before KING and     KEENAN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eugene Lamont Friend, Appellant Pro Se.    Brian R. Hood, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eugene    Lamont         Friend       seeks    to     appeal       the    district

court’s     order       dismissing        his        pleading       as     an     unauthorized,

successive 28 U.S.C. § 2255 (2012) motion.                               The order is not

appealable       unless        a    circuit          justice       or      judge        issues     a

certificate of appealability.                   28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate         of     appealability           will     not      issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the    merits,      a    prisoner          satisfies       this    standard      by

demonstrating         that     reasonable            jurists       would      find      that     the

district       court’s       assessment     of        the    constitutional             claims    is

debatable      or     wrong.        Slack     v.      McDaniel,         529     U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that        the    motion      states     a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Friend has not made the requisite showing.                                 Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                      We

dispense       with     oral       argument      because        the      facts         and     legal



                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3